In re Gatlin, Reginald; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “H”, No. 1-88-877.
Denied. Information obtained from the district court minute clerk establishes that the trial transcript was recently delivered to relator’s counsel. Relator should contact counsel if he needs access to that transcript. Additional information from the district court establishes relator did not *394seek a bond reduction from that court before petitioning this court. Relator should consult counsel regarding the filing of a motion for bond reduction in the district court.